OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22015 NCM Capital Investment Trust (Exact name of registrant as specified in charter) 2634 Durham-Chapel Hill Boulevard, Suite 206Durham, NC (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 294-2000 Date of fiscal year end: February 28 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)NCM Capital Investment Trust By (Signature and Title)* /s/ Maceo K. Sloan Maceo K. Sloan, President Date July 26, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT NCM Capital Mid Cap Growth Fund July 1,2011 -June 30,2012 TRIUMPH GROUP, INC. Security Meeting Type Annual Ticker Symbol TGI Meeting Date 27-Jul-2011 ISIN US8968181011 Agenda 933484519 - Management Record Date 31-May-2011 Holding Recon Date 31-May-2011 City / Country / United States Vote Deadline Date 26-Jul-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 PAUL BOURGON For For 2 ELMER L. DOTY Withheld Against 3 RALPH E. EBERHART For For 4 RICHARD C. GOZON For For 5 RICHARD C. ILL For For 6 CLAUDE F. KRONK For For 7 ADAM J. PALMER For For 8 JOSEPH M. SILVESTRI For For 9 GEORGE SIMPSON For For 02 14A Executive Compensation Management For For 03 14A Executive Compensation Vote Frequency Management 1 Year For 04 Ratify Appointment of Independent Auditors Management For For LEAP WIRELESS INTERNATIONAL, INC. Security Meeting Type Contested-Annual Ticker Symbol LEAP Meeting Date 28-Jul-2011 ISIN US5218633080 Agenda 933486070 - Management Record Date 03-Jun-2011 Holding Recon Date 03-Jun-2011 City / Country / United States Vote Deadline Date 27-Jul-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JOHN D. HARKEY, JR. For For 2 S. DOUGLAS HUTCHESON For For 3 RONALD J. KRAMER For For 4 PAULA KRUGER For For 5 ROBERT V. LAPENTA For For 6 MARK A. LEAVITT For For 7 MARK H. RACHESKY, M.D. For For 8 MICHAEL B. TARGOFF For For 02 14A Executive Compensation Management For For 03 14A Executive Compensation Vote Frequency Management 1 Year For 04 Adopt Stock Option Plan Management For For 05 Ratify Appointment of Independent Auditors Management For For LEAP WIRELESS INTERNATIONAL, INC. Security Meeting Type Contested-Annual Ticker Symbol LEAP Meeting Date 28-Jul-2011 ISIN US5218633080 Agenda 933486082 - Opposition Record Date 03-Jun-2011 Holding Recon Date 03-Jun-2011 City / Country / United States Vote Deadline Date 27-Jul-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 MATTHEW C. HALBOWER 2 ROBERT E. SWITZ 3 RICHARD R. ROSCITT 4 MGT NOM: S.D HUTCHERSON 5 MGT NOM: R. J. KRAMER 6 MGT NOM: PAULA KRUGER 7 MGT NOM: R. V. LAPENTA 8 MGT NOM: M. A. LEAVITT 02 14A Executive Compensation Management 03 14A Executive Compensation Vote Frequency Management 04 Adopt Stock Option Plan Management 05 Ratify Appointment of Independent Auditors Management H.J. HEINZ COMPANY Security Meeting Type Annual Ticker Symbol HNZ Meeting Date 30-Aug-2011 ISIN US4230741039 Agenda 933486311 - Management Record Date 01-Jun-2011 Holding Recon Date 01-Jun-2011 City / Country / United States Vote Deadline Date 29-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 1L Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For NETAPP, INC Security 64110D104 Meeting Type Annual Ticker Symbol NTAP Meeting Date 31-Aug-2011 ISIN US64110D1046 Agenda 933490877 - Management Record Date 11-Jul-2011 Holding Recon Date 11-Jul-2011 City / Country / United States Vote Deadline Date 30-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 DANIEL J. WARMENHOVEN For For 2 NICHOLAS G. MOORE For For 3 THOMAS GEORGENS For For 4 JEFFRY R. ALLEN For For 5 ALAN L. EARHART For For 6 GERALD HELD For For 7 T. MICHAEL NEVENS For For 8 GEORGE T. SHAHEEN For For 9 ROBERT T. WALL For For 10 RICHARD P. WALLACE For For 02 Amend Stock Option Plan Management For For 03 Amend Employee Stock Purchase Plan Management For For 04 14A Executive Compensation Management For For 05 14A Executive Compensation Vote Frequency Management 1 Year For 06 Ratify Appointment of Independent Auditors Management For For JOHN WILEY & SONS, INC. Security Meeting Type Annual Ticker Symbol JWA Meeting Date 15-Sep-2011 ISIN US9682232064 Agenda 933493811 - Management Record Date 22-Jul-2011 Holding Recon Date 22-Jul-2011 City / Country / United States Vote Deadline Date 14-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 MARI J. BAKER For For 2 RAYMOND W. MCDANIEL, JR For For 3 WILLIAM B. PLUMMER For For 4 KALPANA RAINA For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For DARDEN RESTAURANTS, INC. Security Meeting Type Annual Ticker Symbol DRI Meeting Date 22-Sep-2011 ISIN US2371941053 Agenda 933494332 - Management Record Date 29-Jul-2011 Holding Recon Date 29-Jul-2011 City / Country / United States Vote Deadline Date 21-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 LEONARD L. BERRY For For 2 ODIE C. DONALD For For 3 CHRISTOPHER J. FRALEIGH For For 4 VICTORIA D. HARKER For For 5 DAVID H. HUGHES For For 6 CHARLES A. LEDSINGER JR For For 7 WILLIAM M. LEWIS, JR. For For 8 SENATOR CONNIE MACK III For For 9 ANDREW H. MADSEN For For 10 CLARENCE OTIS, JR. For For 11 MICHAEL D. ROSE For For 12 MARIA A. SASTRE For For 02 Adopt Employee Stock Purchase Plan Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For 05 Ratify Appointment of Independent Auditors Management For For CAREFUSION CORPORATION Security 14170T101 Meeting Type Annual Ticker Symbol CFN Meeting Date 02-Nov-2011 ISIN US14170T1016 Agenda 933508561 - Management Record Date 06-Sep-2011 Holding Recon Date 06-Sep-2011 City / Country / United States Vote Deadline Date 01-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management Against Against 04 14A Executive Compensation Vote Frequency Management 1 Year For DEVRY INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 03-Nov-2011 ISIN US2518931033 Agenda 933514297 - Management Record Date 19-Sep-2011 Holding Recon Date 19-Sep-2011 City / Country / United States Vote Deadline Date 02-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 CHRISTOPHER B. BEGLEY For For 2 DAVID S. BROWN For For 3 GARY BUTLER For For 4 LISA W. PICKRUM For For 5 FERNANDO RUIZ For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For ECOLAB INC. Security Meeting Type Special Ticker Symbol ECL Meeting Date 30-Nov-2011 ISIN US2788651006 Agenda 933522535 - Management Record Date 11-Oct-2011 Holding Recon Date 11-Oct-2011 City / Country / United States Vote Deadline Date 29-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Stock Issuance Management For For 02 Authorize Common Stock Increase Management For For 03 Approve Motion to Adjourn Meeting Management For For AUTODESK, INC. Security Meeting Type Special Ticker Symbol ADSK Meeting Date 06-Jan-2012 ISIN US0527691069 Agenda 933529022 - Management Record Date 07-Nov-2011 Holding Recon Date 07-Nov-2011 City / Country / United States Vote Deadline Date 05-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Approve Stock Compensation Plan Management For For 02 Approve Stock Compensation Plan Management For For INTUIT INC. Security Meeting Type Annual Ticker Symbol INTU Meeting Date 19-Jan-2012 ISIN US4612021034 Agenda 933533766 - Management Record Date 21-Nov-2011 Holding Recon Date 21-Nov-2011 City / Country / Canada Vote Deadline Date 18-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Fix Number of Directors Management For For 1H Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Amend Employee Stock Purchase Plan Management For For 04 14A Executive Compensation Management For For 05 14A Executive Compensation Vote Frequency Management 1 Year For NUANCE COMMUNICATIONS, INC. Security 67020Y100 Meeting Type Annual Ticker Symbol NUAN Meeting Date 27-Jan-2012 ISIN US67020Y1001 Agenda 933536611 - Management Record Date 02-Dec-2011 Holding Recon Date 02-Dec-2011 City / Country / United States Vote Deadline Date 26-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 02 Amend Stock Option Plan Management For For 03 14A Executive Compensation Management Against Against 04 14A Executive Compensation Vote Frequency Management 1 Year For 05 Ratify Appointment of Independent Auditors Management For For SUPERIOR ENERGY SERVICES, INC. Security Meeting Type Special Ticker Symbol SPN Meeting Date 07-Feb-2012 ISIN US8681571084 Agenda 933542943 - Management Record Date 12-Dec-2011 Holding Recon Date 12-Dec-2011 City / Country / United States Vote Deadline Date 06-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Stock Issuance Management For For 02 Authorize Common Stock Increase Management For For 03 Approve Motion to Adjourn Meeting Management For For ATWOOD OCEANICS, INC. Security Meeting Type Annual Ticker Symbol ATW Meeting Date 09-Feb-2012 ISIN US0500951084 Agenda 933543969 - Management Record Date 20-Dec-2011 Holding Recon Date 20-Dec-2011 City / Country / United States Vote Deadline Date 08-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 DEBORAH A. BECK For For 2 GEORGE S. DOTSON For For 3 JACK E. GOLDEN For For 4 HANS HELMERICH For For 5 JAMES R. MONTAGUE For For 6 ROBERT J. SALTIEL For For 7 PHIL D. WEDEMEYER For For 02 14A Executive Compensation Management For For 03 Ratify Appointment of Independent Auditors Management Against Against 04 Transact Other Business Management Against Against RAYMOND JAMES FINANCIAL, INC. Security Meeting Type Annual Ticker Symbol RJF Meeting Date 23-Feb-2012 ISIN US7547301090 Agenda 933546751 - Management Record Date 16-Dec-2011 Holding Recon Date 16-Dec-2011 City / Country / United States Vote Deadline Date 22-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 SHELLEY G. BROADER For For 2 FRANCIS S. GODBOLD For For 3 H.W. HABERMEYER, JR. For For 4 CHET HELCK For For 5 THOMAS A. JAMES For For 6 GORDON L. JOHNSON For For 7 PAUL C. REILLY For For 8 ROBERT P. SALTZMAN For For 9 HARDWICK SIMMONS For For 10 SUSAN N. STORY For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management Against Against 04 14A Executive Compensation Management For For AVAGO TECHNOLOGIES LIMITED Security Y0486S104 Meeting Type Annual Ticker Symbol AVGO Meeting Date 04-Apr-2012 ISIN SG9999006241 Agenda 933552881 - Management Record Date 08-Feb-2012 Holding Recon Date 08-Feb-2012 City / Country / Singapore Vote Deadline Date 30-Mar-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Miscellaneous Compensation Plans Management For For 4. Allot Relevant Securities Management For For 5. Authorize Purchase of Assets Management For For IHS INC. Security Meeting Type Annual Ticker Symbol IHS Meeting Date 12-Apr-2012 ISIN US4517341073 Agenda 933555142 - Management Record Date 23-Feb-2012 Holding Recon Date 23-Feb-2012 City / Country / United States Vote Deadline Date 11-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For PPG INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol PPG Meeting Date 19-Apr-2012 ISIN US6935061076 Agenda 933556308 - Management Record Date 17-Feb-2012 Holding Recon Date 17-Feb-2012 City / Country / United States Vote Deadline Date 18-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 CHARLES E. BUNCH For For 2 ROBERT RIPP For For 3 THOMAS J. USHER For For 4 DAVID R. WHITWAM For For 2 14A Executive Compensation Management For For 3 Amend Articles-Board Related Management For For 4 Ratify Appointment of Independent Auditors Management For For CRANE CO. Security Meeting Type Annual Ticker Symbol CR Meeting Date 23-Apr-2012 ISIN US2243991054 Agenda 933561703 - Management Record Date 29-Feb-2012 Holding Recon Date 29-Feb-2012 City / Country / United States Vote Deadline Date 20-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For DIGITAL REALTY TRUST, INC. Security Meeting Type Annual Ticker Symbol DLR Meeting Date 23-Apr-2012 ISIN US2538681030 Agenda 933560383 - Management Record Date 05-Mar-2012 Holding Recon Date 05-Mar-2012 City / Country / United States Vote Deadline Date 20-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 24-Apr-2012 ISIN US3024913036 Agenda 933564963 - Management Record Date 28-Feb-2012 Holding Recon Date 28-Feb-2012 City / Country / United States Vote Deadline Date 23-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Authorize Common Stock Increase Management For For 5. S/H Proposal - Declassify Board Shareholder For Against KIRBY CORPORATION Security Meeting Type Annual Ticker Symbol KEX Meeting Date 24-Apr-2012 ISIN US4972661064 Agenda 933577528 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 23-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Amend Stock Compensation Plan Management For For 3. Amend Non-Employee Director Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. 14A Executive Compensation Management For For LINCOLN ELECTRIC HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol LECO Meeting Date 26-Apr-2012 ISIN US5339001068 Agenda 933572922 - Management Record Date 05-Mar-2012 Holding Recon Date 05-Mar-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 HAROLD L. ADAMS For For 2 CURTIS E. ESPELAND For For 3 ROBERT J. KNOLL For For 4 JOHN M. STROPKI, JR. For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Amend Stock Compensation Plan Management For For PEABODY ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol BTU Meeting Date 01-May-2012 ISIN US7045491047 Agenda 933567109 - Management Record Date 12-Mar-2012 Holding Recon Date 12-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 GREGORY H. BOYCE For For 2 WILLIAM A. COLEY For For 3 WILLIAM E. JAMES For For 4 ROBERT B. KARN III For For 5 M. FRANCES KEETH For For 6 HENRY E. LENTZ For For 7 ROBERT A. MALONE For For 8 WILLIAM C. RUSNACK For For 9 JOHN F. TURNER For For 10 SANDRA A. VAN TREASE For For 11 ALAN H. WASHKOWITZ For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Corporate Governance Shareholder Against For MANPOWERGROUP Security 56418H100 Meeting Type Annual Ticker Symbol MAN Meeting Date 02-May-2012 ISIN US56418H1005 Agenda 933573746 - Management Record Date 02-Mar-2012 Holding Recon Date 02-Mar-2012 City / Country / United States Vote Deadline Date 01-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Approve Company Name Change Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. 14A Executive Compensation Management Against Against EASTMAN CHEMICAL COMPANY Security Meeting Type Annual Ticker Symbol EMN Meeting Date 03-May-2012 ISIN US2774321002 Agenda 933573479 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 02-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Approve Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Eliminate Supermajority Requirements Management For For 6. S/H Proposal - Corporate Governance Shareholder For Against CADENCE DESIGN SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CDNS Meeting Date 04-May-2012 ISIN US1273871087 Agenda 933567832 - Management Record Date 06-Mar-2012 Holding Recon Date 06-Mar-2012 City / Country / United States Vote Deadline Date 03-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 2. Amend Director Stock Option Plan Management For For 3. Adopt Stock Option Plan Management For For 4. 14A Executive Compensation Management For For 5. Ratify Appointment of Independent Auditors Management For For MARRIOTT INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MAR Meeting Date 04-May-2012 ISIN US5719032022 Agenda 933585599 - Management Record Date 13-Mar-2012 Holding Recon Date 13-Mar-2012 City / Country / United States Vote Deadline Date 03-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For MYLAN INC. Security Meeting Type Annual Ticker Symbol MYL Meeting Date 04-May-2012 ISIN US6285301072 Agenda 933598572 - Management Record Date 23-Mar-2012 Holding Recon Date 23-Mar-2012 City / Country / United States Vote Deadline Date 03-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ROBERT J. COURY For For 2 RODNEY L. PIATT, C.P.A. For For 3 HEATHER BRESCH For For 4 WENDY CAMERON For For 5 ROBERT J. CINDRICH For For 6 NEIL DIMICK, C.P.A. For For 7 DOUGLAS J. LEECH C.P.A. For For 8 JOSEPH C. MAROON, MD For For 9 MARK W. PARRISH For For 10 C.B. TODD For For 11 R.L. VANDERVEEN PHD RPH For For 2. Ratify Appointment of Independent Auditors Management For For 3. Amend Stock Compensation Plan Management For For 4. 14A Executive Compensation Management Against Against 5. S/H Proposal - Political/Government Shareholder For Against 6. S/H Proposal - Separate Chairman/Coe Shareholder For Against INTERNATIONAL PAPER COMPANY Security Meeting Type Annual Ticker Symbol IP Meeting Date 07-May-2012 ISIN US4601461035 Agenda 933591667 - Management Record Date 13-Mar-2012 Holding Recon Date 13-Mar-2012 City / Country / United States Vote Deadline Date 04-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For 4 S/H Proposal - Proxy Process/Statement Shareholder For Against CLIFFS NATURAL RESOURCES INC. Security 18683K101 Meeting Type Annual Ticker Symbol CLF Meeting Date 08-May-2012 ISIN US18683K1016 Agenda 933575081 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 07-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 2 Miscellaneous Corporate Actions Management Against Against 3 14A Executive Compensation Management For For 4 Approve Stock Compensation Plan Management For For 5 Approve Stock Compensation Plan Management For For 6 Ratify Appointment of Independent Auditors Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Security 42330P107 Meeting Type Annual Ticker Symbol HLX Meeting Date 09-May-2012 ISIN US42330P1075 Agenda 933575473 - Management Record Date 12-Mar-2012 Holding Recon Date 12-Mar-2012 City / Country / United States Vote Deadline Date 08-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 T. WILLIAM PORTER For For 2 JAMES A. WATT For For 2. 14A Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Adopt Employee Stock Purchase Plan Management For For 5. Ratify Appointment of Independent Auditors Management For For CF INDUSTRIES HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CF Meeting Date 10-May-2012 ISIN US1252691001 Agenda 933581058 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 09-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 STEPHEN A. FURBACHER For For 2 JOHN D. JOHNSON For For 2 14A Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For 4 S/H Proposal - Declassify Board Shareholder For Against 5 S/H Proposal - Election of Directors By Majority Vote Shareholder For Against LAM RESEARCH CORPORATION Security Meeting Type Special Ticker Symbol LRCX Meeting Date 10-May-2012 ISIN US5128071082 Agenda 933583545 - Management Record Date 12-Mar-2012 Holding Recon Date 12-Mar-2012 City / Country / United States Vote Deadline Date 09-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Stock Issuance Management For For 2. Approve Motion to Adjourn Meeting Management For For PMC-SIERRA, INC. Security 69344F106 Meeting Type Annual Ticker Symbol PMCS Meeting Date 10-May-2012 ISIN US69344F1066 Agenda 933573152 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 09-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2) Ratify Appointment of Independent Auditors Management For For 3) 14A Executive Compensation Management For For 4) Amend Stock Compensation Plan Management Against Against WATSON PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol WPI Meeting Date 11-May-2012 ISIN US9426831031 Agenda 933582517 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 10-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. 14A Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For MEDICIS PHARMACEUTICAL CORPORATION Security Meeting Type Annual Ticker Symbol MRX Meeting Date 15-May-2012 ISIN US5846903095 Agenda 933587048 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For OIL STATES INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol OIS Meeting Date 15-May-2012 ISIN US6780261052 Agenda 933614693 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 S. JAMES NELSON For For 2 GARY L. ROSENTHAL For For 3 WILLIAM T. VAN KLEEF For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For CIMAREX ENERGY CO. Security Meeting Type Annual Ticker Symbol XEC Meeting Date 16-May-2012 ISIN US1717981013 Agenda 933589028 - Management Record Date 20-Mar-2012 Holding Recon Date 20-Mar-2012 City / Country / United States Vote Deadline Date 15-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 2 14A Executive Compensation Management Against Against 3 Ratify Appointment of Independent Auditors Management For For ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 16-May-2012 ISIN US7782961038 Agenda 933587670 - Management Record Date 20-Mar-2012 Holding Recon Date 20-Mar-2012 City / Country / United States Vote Deadline Date 15-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 MICHAEL BALMUTH For For 2 K. GUNNAR BJORKLUND For For 3 SHARON D. GARRETT For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Corporate Governance Shareholder For Against SUPERIOR ENERGY SERVICES, INC. Security Meeting Type Annual Ticker Symbol SPN Meeting Date 16-May-2012 ISIN US8681571084 Agenda 933608056 - Management Record Date 30-Mar-2012 Holding Recon Date 30-Mar-2012 City / Country / United States Vote Deadline Date 15-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 HAROLD J. BOUILLION For For 2 ENOCH L. DAWKINS For For 3 DAVID D. DUNLAP For For 4 JAMES M. FUNK For For 5 TERENCE E. HALL For For 6 E.E. "WYN" HOWARD, III For For 7 PETER D. KINNEAR For For 8 MICHAEL M. MCSHANE For For 9 W. MATT RALLS For For 10 JUSTIN L. SULLIVAN For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For UDR, INC. Security Meeting Type Annual Ticker Symbol UDR Meeting Date 16-May-2012 ISIN US9026531049 Agenda 933573520 - Management Record Date 19-Mar-2012 Holding Recon Date 19-Mar-2012 City / Country / United States Vote Deadline Date 15-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 KATHERINE A. CATTANACH For For 2 ERIC J. FOSS For For 3 ROBERT P. FREEMAN For For 4 JON A. GROVE For For 5 JAMES D. KLINGBEIL For For 6 LYNNE B. SAGALYN For For 7 MARK J. SANDLER For For 8 THOMAS W. TOOMEY For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For UNIVERSAL HEALTH SERVICES, INC. Security Meeting Type Annual Ticker Symbol UHS Meeting Date 16-May-2012 ISIN US9139031002 Agenda 933587416 - Management Record Date 21-Mar-2012 Holding Recon Date 21-Mar-2012 City / Country / United States Vote Deadline Date 15-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Transact Other Business Management Against Against VERISK ANALYTICS INC Security 92345Y106 Meeting Type Annual Ticker Symbol VRSK Meeting Date 16-May-2012 ISIN US92345Y1064 Agenda 933586616 - Management Record Date 19-Mar-2012 Holding Recon Date 19-Mar-2012 City / Country / United States Vote Deadline Date 15-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 J. HYATT BROWN For For 2 GLEN A. DELL For For 3 SAMUEL G. LISS For For 2 14A Executive Compensation Management For For 3 Amend Employee Stock Purchase Plan Management For For 4 Ratify Appointment of Independent Auditors Management For For LEAP WIRELESS INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol LEAP Meeting Date 17-May-2012 ISIN US5218633080 Agenda 933623793 - Management Record Date 27-Mar-2012 Holding Recon Date 27-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 JOHN D. HARKEY, JR. For For 2 S. DOUGLAS HUTCHESON For For 3 RONALD J. KRAMER For For 4 ROBERT V. LAPENTA For For 5 MARK A. LEAVITT For For 6 MARK H. RACHESKY, M.D. For For 7 RICHARD R. ROSCITT For For 8 ROBERT E. SWITZ For For 9 MICHAEL B. TARGOFF For For 2. 14A Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Amend Stock Compensation Plan Management For For 5. Amend Stock Compensation Plan Management For For 6. Miscellaneous Compensation Plans Management For For 7. S/H Proposal - Election of Directors By Majority Vote Shareholder For Against 8. Ratify Appointment of Independent Auditors Management For For THE WILLIAMS COMPANIES, INC. Security Meeting Type Annual Ticker Symbol WMB Meeting Date 17-May-2012 ISIN US9694571004 Agenda 933595211 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Ratify Appointment of Independent Auditors Management For For NU SKIN ENTERPRISES, INC. Security 67018T105 Meeting Type Annual Ticker Symbol NUS Meeting Date 21-May-2012 ISIN US67018T1051 Agenda 933616508 - Management Record Date 05-Apr-2012 Holding Recon Date 05-Apr-2012 City / Country / United States Vote Deadline Date 18-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 NEVIN N. ANDERSEN For For 2 DANIEL W. CAMPBELL For For 3 M. TRUMAN HUNT For For 4 ANDREW D. LIPMAN For For 5 STEVEN J. LUND For For 6 PATRICIA A. NEGRON For For 7 NEIL H. OFFEN For For 8 THOMAS R. PISANO For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management Against Against CARBO CERAMICS INC. Security Meeting Type Annual Ticker Symbol CRR Meeting Date 22-May-2012 ISIN US1407811058 Agenda 933602080 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 21-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 SIGMUND L. CORNELIUS For For 2 JAMES B. JENNINGS For For 3 GARY A. KOLSTAD For For 4 H.E. LENTZ, JR. For For 5 RANDY L. LIMBACHER For For 6 WILLIAM C. MORRIS For For 7 ROBERT S. RUBIN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Authorize Common Stock Increase Management Against Against 4. 14A Executive Compensation Management For For ENDO PHARMACEUTICALS HOLDINGS INC. Security 29264F205 Meeting Type Annual Ticker Symbol ENDP Meeting Date 23-May-2012 ISIN US29264F2056 Agenda 933623957 - Management Record Date 09-Apr-2012 Holding Recon Date 09-Apr-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Approve Company Name Change Management For For CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 24-May-2012 ISIN US1773761002 Agenda 933595918 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 2. Amend Stock Compensation Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. 14A Executive Compensation Management For For LOGMEIN, INC Security 54142L109 Meeting Type Annual Ticker Symbol LOGM Meeting Date 24-May-2012 ISIN US54142L1098 Agenda 933602674 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 EDWIN J. GILLIS For For 2 MICHAEL K. SIMON For For 2. Ratify Appointment of Independent Auditors Management For For 3. Amend Stock Compensation Plan Management Against Against 4. 14A Executive Compensation Management Against Against POLYCOM, INC. Security 73172K104 Meeting Type Annual Ticker Symbol PLCM Meeting Date 24-May-2012 ISIN US73172K1043 Agenda 933592114 - Management Record Date 30-Mar-2012 Holding Recon Date 30-Mar-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 02 Approve Cash/Stock Bonus Plan Management For For 03 14A Executive Compensation Management For For 04 Ratify Appointment of Independent Auditors Management For For THE INTERPUBLIC GROUP OF COMPANIES, INC. Security Meeting Type Annual Ticker Symbol IPG Meeting Date 24-May-2012 ISIN US4606901001 Agenda 933602357 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 Ratify Appointment of Independent Auditors Management For For 4 S/H Proposal - Executive Compensation Shareholder Against For BUNGE LIMITED Security G16962105 Meeting Type Annual Ticker Symbol BG Meeting Date 25-May-2012 ISIN BMG169621056 Agenda 933600769 - Management Record Date 30-Mar-2012 Holding Recon Date 30-Mar-2012 City / Country / United States Vote Deadline Date 24-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For MEMC ELECTRONIC MATERIALS, INC. Security Meeting Type Annual Ticker Symbol WFR Meeting Date 25-May-2012 ISIN US5527151048 Agenda 933602155 - Management Record Date 05-Apr-2012 Holding Recon Date 05-Apr-2012 City / Country / United States Vote Deadline Date 24-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Amend Stock Compensation Plan Management For For 5. S/H Proposal - Proxy Process/Statement Shareholder For Against RIVERBED TECHNOLOGY, INC. Security Meeting Type Annual Ticker Symbol RVBD Meeting Date 30-May-2012 ISIN US7685731074 Agenda 933604488 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 29-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 Ratify Appointment of Independent Auditors Management For For MOLYCORP, INC. Security Meeting Type Annual Ticker Symbol MCP Meeting Date 31-May-2012 ISIN US6087531090 Agenda 933604654 - Management Record Date 03-Apr-2012 Holding Recon Date 03-Apr-2012 City / Country / United States Vote Deadline Date 30-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 BRIAN T. DOLAN For For 2 JOHN GRAELL For For 3 MARK A. SMITH For For 2. Adopt Employee Stock Purchase Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For EXPEDIA, INC. Security 30212P303 Meeting Type Annual Ticker Symbol EXPE Meeting Date 05-Jun-2012 ISIN US30212P3038 Agenda 933615710 - Management Record Date 18-Apr-2012 Holding Recon Date 18-Apr-2012 City / Country / United States Vote Deadline Date 04-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 A. GEORGE "SKIP" BATTLE For For 2 BARRY DILLER For For 3 JONATHAN L. DOLGEN For For 4 WILLIAM R. FITZGERALD For For 5 CRAIG A. JACOBSON For For 6 VICTOR A. KAUFMAN For For 7 PETER M. KERN For For 8 DARA KHOSROWSHAHI For For 9 JOHN C. MALONE For For 10 JOSE A. TAZON For For 2 Ratify Appointment of Independent Auditors Management For For NETGEAR, INC. Security 64111Q104 Meeting Type Annual Ticker Symbol NTGR Meeting Date 06-Jun-2012 ISIN US64111Q1040 Agenda 933610974 - Management Record Date 09-Apr-2012 Holding Recon Date 09-Apr-2012 City / Country / United States Vote Deadline Date 05-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 PATRICK C.S. LO For For 2 J.E. CARTER-MILLER For For 3 RALPH E. FAISON For For 4 A. TIMOTHY GODWIN For For 5 JEF GRAHAM For For 6 LINWOOD A. LACY, JR. For For 7 GREGORY J. ROSSMANN For For 8 BARBARA V. SCHERER For For 9 JULIE A. SHIMER For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For 4 Amend Stock Compensation Plan Management Against Against THE MEN'S WEARHOUSE, INC. Security Meeting Type Annual Ticker Symbol MW Meeting Date 13-Jun-2012 ISIN US5871181005 Agenda 933621838 - Management Record Date 16-Apr-2012 Holding Recon Date 16-Apr-2012 City / Country / United States Vote Deadline Date 12-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 GEORGE ZIMMER For For 2 DAVID H. EDWAB For For 3 DOUGLAS S. EWERT For For 4 RINALDO S. BRUTOCO For For 5 MICHAEL L. RAY, PH.D. For For 6 SHELDON I. STEIN For For 7 DEEPAK CHOPRA, M.D. For For 8 WILLIAM B. SECHREST For For 9 LARRY R. KATZEN For For 10 GRACE NICHOLS For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For DSW, INC. Security 23334L102 Meeting Type Annual Ticker Symbol DSW Meeting Date 14-Jun-2012 ISIN US23334L1026 Agenda 933621294 - Management Record Date 17-Apr-2012 Holding Recon Date 17-Apr-2012 City / Country / United States Vote Deadline Date 13-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2 14A Executive Compensation Management For For SALIX PHARMACEUTICALS, LTD. Security Meeting Type Annual Ticker Symbol SLXP Meeting Date 14-Jun-2012 ISIN US7954351067 Agenda 933626434 - Management Record Date 20-Apr-2012 Holding Recon Date 20-Apr-2012 City / Country / United States Vote Deadline Date 13-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 JOHN F. CHAPPELL For For 2 THOMAS W. D'ALONZO For For 3 WILLIAM P. KEANE For For 4 CAROLYN J. LOGAN For For 5 MARK A. SIRGO For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Amend Stock Option Plan Management For For AFFILIATED MANAGERS GROUP, INC. Security Meeting Type Annual Ticker Symbol AMG Meeting Date 18-Jun-2012 ISIN US0082521081 Agenda 933622474 - Management Record Date 20-Apr-2012 Holding Recon Date 20-Apr-2012 City / Country / United States Vote Deadline Date 15-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For BED BATH & BEYOND INC. Security Meeting Type Annual Ticker Symbol BBBY Meeting Date 22-Jun-2012 ISIN US0758961009 Agenda 933647577 - Management Record Date 04-May-2012 Holding Recon Date 04-May-2012 City / Country / United States Vote Deadline Date 21-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Approve Stock Compensation Plan Management For For CARMAX, INC. Security Meeting Type Annual Ticker Symbol KMX Meeting Date 25-Jun-2012 ISIN US1431301027 Agenda 933636904 - Management Record Date 20-Apr-2012 Holding Recon Date 20-Apr-2012 City / Country / United States Vote Deadline Date 22-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For 4 Amend Stock Compensation Plan Management For For 5 Amend Cash/Stock Bonus Plan Management For For 6 S/H Proposal - Declassify Board Shareholder For Against VERIFONE SYSTEMS, INC. Security 92342Y109 Meeting Type Annual Ticker Symbol PAY Meeting Date 27-Jun-2012 ISIN US92342Y1091 Agenda 933640573 - Management Record Date 04-May-2012 Holding Recon Date 04-May-2012 City / Country / United States Vote Deadline Date 26-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 ROBERT W. ALSPAUGH For For 2 DOUGLAS G. BERGERON For For 3 DR. LESLIE G. DENEND For For 4 ALEX W. HART For For 5 ROBERT B. HENSKE For For 6 RICHARD A. MCGINN For For 7 EITAN RAFF For For 8 JEFFREY E. STIEFLER For For 2 14A Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For
